
	
		II
		110th CONGRESS
		1st Session
		S. 2490
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2007
			Mrs. McCaskill (for
			 herself, Mr. Kohl, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit authorized lenders of home equity conversion
		  mortgages from requiring seniors to purchase an annuity with the proceeds of a
		  reverse mortgage, and to provide other consumer protections to reverse mortgage
		  borrowers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reverse Mortgage Proceeds
			 Protection Act.
		2.Prohibition on
			 required purchase of an annuitySection 255 of the National Housing Act of
			 1937 (12 U.S.C. 1715z–20) is amended by—
			(1)amending
			 subsection (d)(2)(B) to read as follows:
				
					(B)has received
				adequate counseling by a third party (other than a reverse mortgage lender,
				servicer or investor, or an entity engaged in the sale of annuities,
				investments, long-term care insurance, or any other type of financial or
				insurance product) as provided in subsection
				(f);
					;
			(2)amending the
			 first sentence of subsection (f) to read as follows: The Secretary shall
			 provide or cause to be provided and paid for by entities other than a reverse
			 mortgage lender, servicer or investor, or an entity engaged in the sale of
			 annuities, investments, long-term care insurance, or any other type of
			 financial or insurance product the information required in subsection
			 (d)(2)(B).;
			(3)striking
			 subsection (l);
			(4)redesignating
			 subsection (m) as subsection (l);
			(5)amending
			 subsection (l), as so redesignated, to read as follows:
				
					(l)Funding for
				counselingThe Secretary may, in his or her discretion, use a
				portion of the mortgage insurance premiums collected under the program under
				this section to adequately fund the counseling and disclosure activities
				required under subsection (f), including counseling for those homeowners who
				elect not to take out a home equity conversion
				mortgage.
					;
				and
			(6)adding at the end the following:
				
					(m)Regulations To
				protect elderly homeownersNot later than 6 months after the date
				of enactment of the Reverse Mortgage Proceeds
				Protection Act, the Secretary shall, in consultation with other
				relevant Federal departments and agencies, promulgate regulations to help
				protect elderly homeowners from the marketing of financial and insurance
				products not in the interest of such homeowners, including the marketing or
				sale of an annuity as a condition of obtaining any home equity conversion
				mortgage. In developing the regulations required under this subsection, the
				Secretary shall consult with consumer advocates (including recognized experts
				in consumer protection), industry representatives, representatives of
				counseling organizations, and other interested
				parties.
					.
			
